Dismiss; Opinion Filed January 22, 2020




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01123-CV

                        DANIELLE ELLIS, Appellant
                                    V.
           MINT DENTISTRY, AND DR. SWAPNA KETHI-REDDY, Appellees

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-17366

                              MEMORANDUM OPINION
                          Before Justices Bridges, Whitehill, and Nowell
                                    Opinion by Justice Nowell
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated September 16, 2019, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to do

so would result in dismissal of the appeal. Also by postcard dated September 16, 2019, we

informed appellant the docketing statement in this case was due. We cautioned appellant that

failure to file the docketing statement within ten days might result in the dismissal of this appeal

without further notice. By letter dated October 28, 2019, we informed appellant the clerk’s record

had not been filed because appellant had not paid for the clerk’s record. We directed appellant to

provide verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation appellant had been found entitled to proceed without payment of costs within ten
days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Erin A. Nowell/
                                                 ERIN A. NOWELL
                                                 JUSTICE

191123F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DANIELLE ELLIS, Appellant                         On Appeal from the 298th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-01123-CV         V.                     Trial Court Cause No. DC-18-17366.
                                                   Opinion delivered by Justice Nowell.
 MINT DENTISTRY, AND DR. SWAPNA                    Justices Bridges and Whitehill
 KETHI-REDDY, Appellees                            participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    It is ORDERED that appellee MINT DENTISTRY, AND DR. SWAPNA KETHI-
REDDY recover their costs of this appeal from appellant DANIELLE ELLIS.


Judgment entered this 22nd day of January, 2020.




                                             –3–